DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed October 17, 2022, amended claim 1 is entered and claim 8 is cancelled. Claims 1-7 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 17, 2022, with respect to the objection to the specification have been fully considered and are persuasive in view of the amendments.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed October 17, 2022, with respect to the objection to the claim have been fully considered and are persuasive in view of the amendments.  The objection of claim 1 has been withdrawn. 
Applicant's arguments filed see Remarks, filed October 17, 2022, with respect to the rejection under 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of claims 1-7 under 35 U.S.C 112(b) have been withdrawn. 
Applicant’s arguments, see Remarks, filed October 17, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Esnouf (US 7383736 B2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esnouf (US 7383736 B2).

With respect to claim 1, Esnouf discloses an apparatus for measuring pressure of a fluid in a shunt (see Fig. 1 #10, pressure indicator device capable of use in a shunt), the apparatus comprising: 
a distensible member (see Col 5 lines 52-61 and Fig.1, bellows #14) and a graduated scale (see Col 7 lines 12-15 and Fig. 3, scale against which to compare the position of the indicator #38 at the indicator region #44, both the distensible member and the scale comprising radiopaque markers (see Col 8 line 53-54, bellows #14 is formed of silicone rubber which according to the instant application specification paragraph 0039 is radiopaque; and see Col 2 lines 11-20, the hollow body on which the scale markings are present are formed of Lexan which is a silicon which according to the instant application specification paragraph 0039 is radiopaque), wherein the distensible member is arranged adjacent to the graduated scale such that a length of the distensible member relative to the graduated scale can be assessed from an X-ray image of the apparatus (see Fig. 1 and Fig 3, the bellows #14 and scale present in indicator region #44 are adjacent to each other made of material that is capable of being assessed from an X-ray image of the apparatus),
wherein the distensible member and the graduated scale are configured and arranged so that fluid in the shunt is in direct contact with, and acts directly on, the distensible member (see Col 5 lines 52-61, the outer chamber #32 that is defined by the space between the bellows #14 and the outer wall #12 is in direct fluid communication with a cuff inflation line and is capable of being in communication with a shunt) and the distensible member is distensible in the direction of the graduated scale (see Col 5 lines 52-61, the bellows #14 contract thereby moving the indicator #38 in the same direction), and 
wherein the apparatus is attachable to, or incorporated into, the shunt at a location either at or upstream of a shunt valve forming part of the shunt (intended use: the apparatus is capable of being attached or incorporated into a shunt). 

With respect to claim 2, all limitations of claim 1 apply in which Esnouf further discloses the distensible member is fabricated from a radiopaque material (see Col 8 line 53-54, bellows #14 is formed of silicone rubber which according to the instant application specification paragraph 0039 is radiopaque).

With respect to claim 3, all limitations of claim 1 apply in which Esnouf further discloses the distensible member comprises distensible tubing (see Col 8 lines 37-50 and Fig.3, bellows #14 are formed of silicone with a thickness which makes them tubes; and see Col 5 lines 59-61, bellows #14 are calibrated so as to consistently contract or compress in response to pressure). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Esnouf in view of Southworth (US 5935084 A; previous cited).

With respect to claim 4, all limitations of claim 1 apply in which Esnouf does not disclose the fluid is cerebrospinal fluid.
Southworth teaches the fluid is cerebrospinal fluid (CSF) (see Col. 7 lines 38-40, CSF to pass through the shunt system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esnouf with the teachings of Southworth because it would have resulted in the predictable result of measuring physiological pressure in the brain (Southworth: see Col 1 lines 17-26) to drain excess CSF (Southworth: see Col 7 lines 40-42) for treatment of hydrocephalus.

With respect to claim 5, all limitations of claim 1 apply in which Ensouf does not disclose the shunt is a ventricular shunt.
Southworth teaches a ventricular shunt (see Col 2 lines 31-35, implantable shunt system which is considered a ventricular shunt due to cerebrospinal fluid being present in the ventricles of the brain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esnouf with the teachings of Southworth because it would have resulted in the predictable result of draining CSF (Southworth: see Col 7 lines 40-42) using a ventricular shunt (Southworth: see Col 2 lines 31-35) for treatment of hydrocephalus.

With respect to claim 6, all limitations of claim 5 apply in which Southworth further teaches the ventricular shunt comprises a ventricular catheter (see Col. 1 lines 51-60, generally shunt systems are in communication with a ventricular catheter).

With respect to claim 7, all limitations of claim 6 apply in which Southworth further teaches the graduated scale is located on the ventricular catheter (see Col 8 lines 23-30 and Fig 9-10, an elongate member #108 is axially moveable and includes a position indicating member #11- that forms a scale in conjunction with a rod #112; and see Col 9 lines 43-45, at least one scale marking #150 is located on the rod).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791